Citation Nr: 1200996	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-26 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a psychiatric disability to include depression, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 1965.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

VA treatment records reflect treatment for PTSD, depression, and generalized anxiety.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly added the issue of entitlement to service connection for an acquired psychiatric disorder to include depression, anxiety, and PTSD, as noted on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee disability and for a psychiatric disorder to include depression, anxiety and PTSD.

Concerning the claimed left knee disability, service treatment records reflect that the Veteran had stitches removed from his left leg in January 1964, and from his right knee in October 1964.

VA examination conducted in July 2004 includes clinical tests concerning both knees in which two clinical views of the right and left knee reveal findings of a small radiodensity projecting over the soft tissues of the medial aspect of the upper calf which, the examiner noted, likely represents a small foreign body.  No distinction was made as to which leg these findings were in.  The examiner diagnosed bilateral chondrocalcinosis and mild bilateral degenerative changes.  

The Veteran has stated in various statements that he sustained injury to his left knee at the same time as he sustained injury to his right knee during active service.  As noted above, service treatment records do reflect that stitches were removed from the left leg as well as from the right knee.  In December 2006 the Veteran testified (in support of a different claim) before a local hearing officer appearing at the RO that during maneuvers on active military service he was struck by shrapnel from a helicopter that crashed.  He stated that stitches were required and that a fragment of his left knee cap was removed, leaving a gap.  In addition, the record contains an August 2004 lay witness statement from a service member who served with the Veteran with B Battery, 2nd Battalion, 9th Artillery in Schofield Barracks, Hawaii.  The fellow service member reported that the Veteran sustained injury to his left knee that required surgery. 

Concerning the claimed psychiatric disorder, VA examination conducted in August 1999 reflects the Veteran was diagnosed with panic anxiety with a history of agoraphobia versus anxiety disorder and chronic major depression versus mood disorder.  The examiner noted these conditions were secondary to his general medical condition at the time.  

Since the August 1999 VA examination, VA treatment records show continued complaints of and treatment for anxiety and depression.  PTSD was diagnosed in December 2007 with stressors noted to be related to the Veteran's illness.  In December 2008, he was diagnosed with dysthymic disorder and a personality disorder not otherwise specified with narcissistic and schizoid features.

The Veteran has provided statements, including those provided in May 2007 and August 2008 concerning his averred stressors.  He testified in December 2006 that during maneuvers on active military service he was struck by shrapnel from a helicopter that crashed.  In addition, he stated that he cut his right hand on a Howitzer and that it later got infected.  He also reported that he witnessed what he was later told was the death of a fellow soldier during a training exercise, and that he went through prisoner of war training that was very realistic and difficult for him and the other soldiers.

In addition to the August 2004 lay witness statement, in which the witness also attested the Veteran sustained injury to his right hand, there are lay statements from three other witnesses who stated they served with the Veteran, dated or received in October 1999, June 2000, and April 2006, and who attest to their knowledge of his right hand injury, the infection, and the Veteran's continuing difficulty inservice with his right hand and arm.  Finally, the Veteran has submitted the statement of his wife, dated in December 2006 attesting to her observations of the Veteran's symptoms of anxiety and depression, nightmares, difficulty sleeping, fear, dread and sense of impending doom.  She attested that the events the Veteran talks about concern his military service including his fear of never knowing what was going to happen next when they were on red alert, fear of being sent to combat in Vietnam, his memory of prisoner of war training, and of seeing a comrade struck in a training exercise and fall to his death.  

In summary, service treatment records document treatment for some kind of left leg or knee injury; the Veteran and his witnesses aver that the Veteran sustained left knee injury and injury to his right hand; VA 2004 clinical tests present medical findings appearing to document a foreign body in the left and/or right leg as well as left knee disability; and VA treatment records reflect treatment for and diagnosis of psychiatric disorders to include depression, anxiety, and PTSD.  However, the Veteran has not received VA examinations addressing his claimed left knee and/or acquired psychiatric disorder claim.  Given the foregoing, it is necessary to accord the Veteran VA examination to determine the nature, extent, and etiology of his claimed left knee disability and psychiatric disorder to include depression, anxiety, and PTSD.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that VA has attempted to verify the Veteran's stressors and, in July 2007 issued a formal finding of a lack of information required to corroborate the Veteran's reported stressors.  Since this finding, the Veteran forwarded information concerning his stressors.  The Veteran's stressors involve training incidents and accidents.  There is no evidence from the record that the RO attempted to verify these stressors.

Given the foregoing, the Board finds that additional attempts must be made to verify the Veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed left knee disability and psychiatric disorder to include depression, anxiety, and PTSD.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from 2008 to the present that are not already of record.  

2.  Take all actions necessary research to verify the Veteran's reported stressors, to include requesting any Operating Reports/Lessons Learned (OR/LL), incident reports or accident reports from the Veteran's unit or parent command.  

3.  The RO/AMC must take all necessary follow-up actions, including but not limited to requesting assistance form the Veteran or the service department directly, as indicated.  All efforts to obtain additional evidence must be documented in the claims folder.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used ot obtain those records, and describe any further reaction to be taken with respect to the claims.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of his claimed left knee disability.  All indicated tests and studies should be performed.  The claims folder, including the Veteran's stressor statements and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  

The examiner is asked to identify any left knee disability that is currently manifested or otherwise indicated by the claims folder.  For each disability identified, the examiner should:

a)  Provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or, for arthritis, had its onset within the first post service year; 

ii)  is the result of any incident of active service;

iii)  is the result of any other service-connected disability(ies); and

iv)  is aggravated by (increase in severity beyond the natural progression of the disorder) a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) a current left knee disability, the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of the Veteran's acquired psychiatric disorder to include depression, anxiety and PTSD.  All indicated tests and studies should be performed.  The claims folder, including the Veteran's stressor statements and this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail. 

The Veteran is advised that in order to accurately diagnose and form opinions, the Veteran must disclose his stressors as completely and accurately as he can to the examiner.

The examiner is asked to review carefully all the Veteran's statements of stressors to include those submitted in May 2007 and August 2008; the statements of his lay witnesses to include those individuals (statements dated in 1999, 2000, 2004, and 2006) who stated they served with him and that of his wife (statement dated in 2006); and his December 2006 hearing testimony as given before the RO.  

The examiner is asked to identify any left knee disability that is currently manifested or otherwise indicated by the claims folder.  For each disability identified, the examiner should:

a)  Provide an opinion as to whether it at least as likely as not (a 50 percent or greater probability) that the disability:

i)  had its onset during active service or, for a psychosis or organic disease of the nervous system, had its onset within the first post service year; 

ii)  is the result of any incident of active service to include his reported stressors;

iii)  is the result of any other service-connected disability(ies); and

iv)  is aggravated by (increase in severity beyond the natural progression of the disorder) a service-connected condition.

c)  If PTSD is diagnosed, the examiner should provide an opinion as to whether the Veteran's claimed stressors from his time serving in Vietnam, to include any fear of hostile military or terrorist activity, are adequate to support the diagnosis of PTSD pursuant to the DSM-IV. 

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) an acquired psychiatric disorder, the examiners should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

7.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


